Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-2004

Renart v. Chartwells
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4381




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Renart v. Chartwells" (2004). 2004 Decisions. Paper 85.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/85


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 03-4381




                          CAROL RENART,

                                   Appellant

                                    v.

    CHARTWELLS, a corporate subsidiary of COM PASS GROUP, a
        corporation; COMPASS GROUP, a corporation; XYZ
PARTNERSHIP; ABC CORP; JOHN DOES, 1 through 10 inclusive, fictitious
       named defendants, jointly, severally and in the alternative




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF NEW JERSEY

                      (Dist. Court No. 01-cv-01478)
            District Court Judge: Honorable Joseph E. Irenas


              Submitted Under Third Circuit LAR 34.1(a)
                         November 1, 2004

         Before: ALITO, BARRY, and FUENTES, Circuit Judges

                 (Opinion Filed: December 13, 2004)


                      OPINION OF THE COURT
PER CURIAM:

       Because we write for the parties only, we do not set forth the facts of this case.

Renart argues that the District Court erred in awarding Chartwells summary judgment on

her claim under the New Jersey Family Leave Act (FLA) and her implied-in-fact contract

claim. She further argues that the Court abused its discretion in denying her leave to

amend her complaint to add a claim under the federal Family and Medical Leave Act

(FMLA) and an equitable estoppel claim. For the reasons set forth below, we affirm.

                                              I.

       According to Renart’s own timeline, she began working for Chartwells on

November 4, 1998, took leave on October 26, 1999, and was terminated on November 5,

1999. This last date, though hotly contested, is a red herring. Like its federal counterpart,

the FLA focuses on the employee’s status not at the time of termination but on the date

leave commences. See N.J. Stat. Ann. § 34:11B-7 (West 2000) (requiring employers to

restore employees to positions equivalent to those held “when the leave commenced”); cf.

29 C.F.R. § 825.110(d) (2004) (providing that eligibility for leave under the FMLA shall

be determined “as of the date leave commences”). An individual must have been

employed for 12 months at the time leave commences in order to be eligible under the

FLA. See N.J. Stat. Ann. § 34:11B-3(e). Renart’s leave began on October 26, 1999 –

nine days shy of the anniversary of her employment and the beginning of her eligibility.

Since she was not eligible for that leave, she could be freely terminated for taking it. The



                                              2
District Court did not err in awarding Chartwells summary judgment.

       Chartwells was also entitled to summary judgment on Renart’s contract claim.

Although the New Jersey Supreme Court has found implied contracts in the terms of

widely distributed employee manuals, see Woolley v. Hoffmann-La Roche, Inc., 491

A.2d 1257, 1264 (N.J. 1985), the formation of an implied contract may be avoided by the

execution of an express agreement of at-will employment. Radwan v. Beecham Labs.,

850 F.2d 147, 150 (3d Cir. 1988); Ware v. Prudential Ins. Co., 531 A.2d 757, 761 (N.J.

Super. Ct. App. Div. 1987). Renart executed such an agreement when she signed, as part

of her employment application, a statement that she “underst[oo]d that my employment

and compensation can be terminated with or without cause or notice, at any time, at the

option of either the company or myself.” This statement, expressly providing that her

employment was at will, more than sufficed to prevent the formation of an implied

agreement to the contrary. Since there can be no breach without a contract, Chartwells

was entitled to summary judgment on Renart’s claim for breach of contract.

                                            II.

       Renart next argues that the District Court abused its discretion in denying her leave

to amend her complaint. Once a responsive pleading has been served, a party may amend

her pleading “only by leave of court or by written consent of the adverse party; and leave

shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). In deciding

whether to grant leave, the court may consider (1) any undue delay, bad faith, or dilatory



                                             3
motives on the part of the movant; (2) the futility of the amendment; and (3) prejudice to

the other party. Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000).

       Renart was properly denied leave because her proposed amendments were futile.

Her FM LA claim had to fail for the same reason that her FLA claim failed – namely,

because she was ineligible for leave. Her equitable estoppel claim had to fail because her

own testimony foreclosed the argument that she had relied on any of Chartwells’s

representations about her eligibility for leave. Detrimental reliance is a necessary element

of a claim for equitable estoppel. See, e.g., Barone v. Leukemia Soc’y of Am., 42 F.

Supp. 2d 452, 464 (D.N.J. 1998). Renart testified that she took time off only because her

supervisor had told her she could, not because she believed she was eligible for family

leave or because her supervisor had characterized her leave as such. See Pl.’s Dep. at 137

(“It wasn’t a family leave. She just told me to take a week off and take care of my

problems.”). Since Chartwells had made no statements about her eligibility on which she

relied, Renart could not recover on a theory of equitable estoppel, and the District Court

acted within its discretion in denying her leave to add this claim to her complaint.

                                             III.

       Finally, Renart argues that the Magistrate Judge erred or abused his discretion in

awarding Chartwells $1,268.51 in attorney’s fees as a sanction for a filing that was

untimely by one day. Renart’s brief does not mention this issue outside the statement of

issues presented and offers no reason for disturbing the award. We deem the issue



                                              4
waived and affirm.

                                           IV.

      We have carefully considered Renart’s arguments and see no basis for reversal.

The judgment of the District Court is affirmed.




                                            5